Title: From George Washington to Daniel of St. Thomas Jenifer and Josiah Beall, 27 June 1780
From: Washington, George
To: Jenifer, Daniel of St. Thomas,Beall, Josiah



Gentlemen
Head Quarters Ramapaugh [N.J.] 27th June 1780

I was last Evening honored with yours of the 22d Inst. containing propositions of both Houses for substituting a compleat additional Battalion inlisted for the War, in lieu of the aid of Militia required by the Committee of Cooperation in conjunction with me. The reasons urged by you, in support of this alteration, are weighty, and such as, all circumstances considered, I think are sufficient to induce an acceptance of your offer, provided you can be upon a certainty of filling and marching the Battalion to the place of rendezvous by or near the time fixed upon for the junction of the Militia or at furthest by the last of July—But this you will be pleased to observe is only my opinion upon the subject. As the Committee of Cooperation are yet at Morris Town, some distance from hence, I have taken the liberty, to save time, of putting this letter under a flying seal to them, and have desired them, if they coincide with me, to forward it to you, with their approbation of the measure.
It cannot yet be determined whether the whole or any of the Levies to compleat your Continental Battalions will be wanted to the Southward—perhaps circumstances may require that part of them should be sent to that quarter, and part came to this. It would be therefore most convenient to form them into two Corps for the present, under the care of such number of Officers as Major General Baron de Kalb will be able to spare from the Line. The number I am confident will be but few, as the Regiments were most of them very deficient of Subalterns when they marched from this Army. Inclosed you will find a letter to the Baron upon the subject.
I cannot help impressing upon you, Gentlemen, the indispensible necessity of filling and forwarding the additional Battalion in the time I have before mentioned, or of having the whole, or the greater part of the Militia required, ready for service, in case you see no probability of compleating the Battalion. As twenty five hundred Militia from your State were, by our Estimates, deemed essential to the cooperation, you will easily perceive that so great a diminution of force, altho’ the composition will be better, must be attended with many inconveniencies.

The compleating your Continental Battalions is a matter of equal importance.
Give me leave, Gentlemen, to present, through you, my warmest acknowledgments to both your Houses for their ready attention to and compliance with the several requisitions, more especially of provisions, which I have lately been under the necessity of making from them: And from the tenor of the letter which I have now the honor of answering—I am confident that no means will be left untried to furnish the Men in question, either upon a permanent establishment, or if that cannot be done in a reasonable time, for a temporary service. I have the Honor to be with the most perfect Respect Gentlemen Your most obt and most humble Servt

Go: Washington

